DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2019/100802 08/15/2019
FOREIGN APPLICATIONS
CHINA 201810951933.7 08/21/2018
	Claims 1-22 are pending.

Claim Objections
Claims 1, 5, 6, 7, 9, and 10 are objected to because of the following informalities:  the claims each lack a period at the end.  Appropriate correction is required.
Claim 15 is objected to because the recited structure is illegible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a derivative prepared by modifying the substance shown as Formula I with a glycosylated triazole at position R3.  This limitation is unclear because the nature of the modification is not recited.  A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.  However, because the nature of the modification is not defined, the boundaries of the protected subject matter are not delineated and the scope of the claims is unclear.  By “nature of the modification,” the examiner means where and by which chemical formulae the triazole is glycosylated and then where and by which chemical formula the glycosylated triazole is bonded at OR3.  It is unclear whether these moieties are bonded directly, whether they may be bonded by a linker, what the structure of the linker is, and at which position the glycosyl group is bonded to the triazole and at which position the triazole is bonded to the linker, and at which position the linker is bonded to R3.  Claim 5 is indefinite for the same reason.
Claim 2 depends from claim 1 and limits Formula I.  Formula I requires that position R3 is modified with glycosylated triazole.  R3 is structurally limited in claim 2, and contains a variable L.  L itself can contain a triazole.  It is unclear whether these triazole moieties in L are the “glycosylated triazole” at position R3, or not.  If not, it is unclear where/how the triazole is included in claim 2 Formula I.  This ambiguity is also present in claims 3-4.
Claim 6 recites that the glycosylated triazole has a structure shown as Formula III or IV.  Claim 6 does contain two structures, but they are not labeled, so it is unclear whether they are Formula III and Formula IV.
Claim 11 depends from claim 10 and recites that X is selected from N or O.  Claim 10 is drawn to specific species, and does not recite a variable X.  There is insufficient antecedent basis for the limitation X in claim 11.
Claim 12 depends from claim 10 and limits variable Y.  Claim 10 is drawn to specific species, and does not recite a variable Y.  There is insufficient antecedent basis for the limitation Y in claim 11.
Claim 15 is drawn to a method of preparing the campthothecin derivative of claim 1.  Claim 15 recites synthesizing and using a terminal azide, but does not recite the structure of the azide.  The claim is unclear because the structure of the azide is not recited.
Claim 16 is unclear because it limits variables in Formula II but does not recite a structure for Formula II.
Claim 17 recites Formula III or IV, but does not recite a structure for Formula III or IV, so the scope of the claim is unclear.  Claims 18-22 are unclear for the same reason.
Claim 18 recites Formulas 5-28, but does not illustrate Formulas 5-28, so the scope of the claim is unclear.
Claim 19 recites Formulas 5, 6, 18, and 19, but does not illustrate Formula 5, 6, 18, and 19, so the scope of the claim is unclear.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
The claims herein are drawn a compound which is a derivative prepared by modifying formula I with a glycosylated triazole.  The specification does not limit the structure of the glycosylated triazole, how or where the triazole is glycosylated, or how the glycosylated triazole is attached at R3.  Thus, the claim encompasses to a broad genus of any camptothecin compounds containing a triazole somehow linked to R3 and a glycosyl group somehow linked to the triazole.  
The specification provides support for compounds where the glycosylated triazole has the structures defined in claim 6. 
The specification as originally filed does not provide adequate support for the generic claims herein. The specification merely describes compounds (pages 6-7) which contain the glycosylated triazole structures as shown in claim 6.  Other than those compounds, the claims are extremely broad and encompass an infinite number of possible compounds, the vast majority of which are not described in the specification.  The skilled artisan would also understand that, within that large number of compounds, are a large number of embodiments of immense strructural variation, which is not described.  
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  The genus in this instance contains an infinite number of compounds, and the disclosed compounds are only those where the glycosylated triazole has the structures shown in claim 6.  The specification lacks sufficient variety of species to reflect the breadth of the infinite genus in claim 1.
While having written description of the compounds containing the glycosylated triazole shown in claim 6, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 

Conclusion
The closest prior art is Govindan (WO 2009/100194 A2, cited on IDS).  Govindan teaches camptothecin modified with a triazole moiety (page 19), but does not teach that the triazole is glycosylated.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/             Primary Examiner, Art Unit 1623